Citation Nr: 1533783	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an extension (beyond March 1, 2006) of a temporary total convalescence rating for a stroke caused by a hemicolectomy performed on August 17, 2005.

2.  Entitlement to an effective date earlier than August 17, 2005 for a grant of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of the left hand.

3.  Entitlement to an effective date earlier than March 1, 2006 for a grant of entitlement to compensation under 38 U.S.C.A. § 1151 for deep vein thrombosis of the left lower extremity.

4.  Entitlement to an effective date earlier than July 1, 2005 for a grant of entitlement to service connection for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome.

5.  Entitlement to a disability evaluation in excess of 70 percent for amputation of all five digits of the left hand with phantom pain.  

6.  Entitlement to a disability evaluation in excess of 10 percent for deep vein thrombosis of the left lower extremity.  

7.  Entitlement to a disability evaluation in excess of 40 percent for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome.

8.  Entitlement to a disability evaluation in excess of 30 percent for major depressive disorder.

9.  Entitlement to special monthly compensation at the housebound rate and loss of use of the left hand beyond September 1, 2007.  

10.  Whether a notice of disagreement with a June 2007 rating decision's assignment of January 31, 2007 as the effective date for the grant of a total disability rating based on individual unemployability (TDIU) was timely filed.

11.  Entitlement to an effective date earlier than August 17, 2005 for eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

All issues, except for the issues of the timeliness of the Veteran's notice of disagreement, entitlement to an earlier effective date for diverticulitis, and entitlement to increased disability evaluation for major depressive disorder, are REMANDED to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of this opinion.  


FINDINGS OF FACT

1.  The Veteran's claim for diverticulitis was received by the RO on July 1, 2005 and the Veteran has not submitted any evidence of an earlier claim.  

2.  The Veteran has been unable to secure or maintain substantially gainful employment since his August 17, 2005 hemicolectomy, to include solely on the basis of the amputation of his left hand.  

3.  During the period on appeal, the Veteran's major depressive disorder was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as, for example: depressed mood, chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  His condition did not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as, for example: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficult establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 1, 2005 for a grant of entitlement to service connection for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.4000 (2014).

2.  The criteria for an effective date prior to January 31, 2007 for an award of a total rating for compensation purposes based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014).

3.  The criteria for entitlement to a disability evaluation in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9412 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a total review of the evidence. 

Earlier Effective Date 

Diverticulitis

The Veteran is seeking entitlement to earlier effective date earlier than July 1, 2005 for the grant of entitlement to service connection for diverticulitis, status post hemicolectomy with colostomy, irritable bowel syndrome.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(i)(2) (2014).

In the instant case, the Veteran's claim for diverticulitis was received by the RO on July 1, 2005.  It appears that the Veteran had a diagnosis of diverticulitis at least a year prior to submitting his claim.  Accordingly, as the date the Veteran's claim was received by the RO is later than the date entitlement arose, the RO assigned an effective date of July 1, 2005 for the grant of entitlement to service connection for diverticulitis pursuant to 38 C.F.R. § 3.400.  

The Veteran has not alleged that he submitted any document prior to July 1, 2005 that could have been construed by the RO as a claim for diverticulitis nor has he articulated any reason why he believes an earlier effective date for his grant of service connection for diverticulitis is warranted.  Absent such evidence, the Board finds no basis for granting the Veteran's claim for an effective date earlier than July 1, 2005 for diverticulitis and it is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

TDIU

The Veteran is also seeking entitlement to an effective date earlier than January 31, 2007 for a grant of a total (100%) disability rating based on individual unemployability (TDIU).  He has argued that he has been totally disabled since his August 17, 2005 hemicolectomy and that a total disability rating should be assigned back to that date.  

As an initial matter, the Board notes that the RO has narrowly interpreted the Veteran's claim as question of whether he submitted a timely notice of disagreement to the June 2007 RO decision that granted entitlement to TDIU.  However, the Veteran's counsel has made it clear that the Veteran is not challenging the finality of this decision.  Rather, on appeal, the Veteran has challenged the disability ratings assigned for a number of service connected disabilities and has argued that an evaluation of these disabilities should include consideration of whether TDIU is warranted.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).

However, a total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  The Veteran has met this criteria since August 2005.  

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether the Veteran is entitled to a TDIU, neither his 
non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  Additionally, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In this case, the Veteran suffered a stroke in August 2005 secondary to a surgical procedure.  As a result of this stroke, the Veteran currently suffers from deep vein thrombosis, and loss of use of his left (dominant) hand secondary to the amputation of his fingers.  Additionally, the Veteran is service connected for diverticulitis, bilateral knee arthritis, and major depressive disorder.  Prior to his stroke, the Veteran worked part time as a short order cook while attending college.  It does not appear that the Veteran has engaged in any regular full or part time employment since his August 2005 surgery.  He did report at a November 2011 neuropsychological evaluation that he occasionally films weddings, but there is no evidence that this is frequent enough to provide the Veteran with a living wage.  

Having reviewed the extensive medical evidence documenting the severity of the Veteran's current service connected disabilities, the Board concludes that a preponderance of the evidence supports a finding that the Veteran has been unable to find or maintain substantially gainful employment since his August 2005 hemicolectomy.  This includes a finding of TDIU just when considering the residuals of his left hand amputation.  Accordingly, an effective date of August 17, 2005 is assigned for the grant of TDIU.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's major depressive disorder is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2014).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

The Veteran was afforded VA psychiatric evaluations in February 2008 and July 2013.  Additionally, he was administered neuropsychological testing in November 2011.  

At the February 2008 VA examination, the Veteran complained of difficulty sleeping, low energy, variable appetite, helplessness, and hopelessness.  The Veteran reported that he attends a local church each Sunday and socializes with his parents and brother regularly.  He stated that he is attending college.  He has been prescribed an anti-depressive.  

The examiner described the Veteran as clean and neatly groomed.  His attitude was cooperative, friendly, and attentive.  His affect was normal and his mood depressed.  He was well oriented, with unremarkable thought content and processes.  There was no evidence of delusions, hallucinations, or suicidal or homicidal ideations.  He denied inappropriate, obsessive, or ritualistic behavior.  Judgement and insight were intact.  Attention was somewhat impaired.  The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 63.  The examiner opined that the Veteran's condition would cause occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but that he would generally be able to function satisfactorily.  

At his November 2011 VA neurological evaluation, the Veteran reported numerous problems with cognition following his August 2015 stroke, including very poor short-term memory.  He also described problems with attention and concentration.  He will call someone and forget who he is calling, forget groceries in the car, or forget what he did the previous day.  He stated that he no longer attempts to read, because he cannot remember what he reads or track complicated stories.  He also sometimes has difficulty finding the right word or will use the wrong word when speaking.  

The Veteran also described a history of depression which is currently treated with citalopram.  He told the examiner that he experienced suicidal ideations after his surgery.  He reported that he currently has days when he will lay in bed and endorsed feeling lazy and useless, but he denied experiencing hopelessness or significant stress.  The Veteran reported that he has family and friends that he spends time with and has almost completed an associate's degree in video and photography.  

Testing revealed significant cognitive impairment, but the examiner noted that the Veteran's reported results were in excess of what one would expect, even in an individual with a documented history of cognitive impairment.  The examiner expressed concern that the Veteran had not put forth an adequate effort on the testing and noted that while the Veteran's performance does not necessarily mean that he was malingering, he could be intentionally or unintentionally magnifying cognitive deficits.  The examiner diagnosed the Veteran with a cognitive disorder not otherwise specified and assigned a GAF score of 65, but noted that the results of the current examination should be viewed with caution.  

In July 2013, the Veteran was afforded a new VA psychiatric examination.  The Veteran continued to endorse symptoms of depression, but not "crying like a baby" or suicidal.  He stated that sometimes he does not want to leave the house and has trouble concentrating.  He also continued to have trouble sleeping.  

The Veteran reported that he bought his own home in 2009, where he currently lives with his dog.  He stated that he can perform most activities of daily living, including mowing the lawn and driving, but must pay someone to do some of the heavier work.  He reported socializing with his mother and brother, as well as several friends.  To stay active, he goes to a local gym to use the steam room and walk on the indoor track.  He also walks his dog.  

The Veteran was observed to be well groomed and appropriately dressed for the weather, but his clothing was dirty.  His behavior was socially appropriate and spontaneous.  His mood was mildly dysphoric, with appropriate affect.  Thought processes were logical and goal directed, with no evidence of delusions or hallucinations.  His judgement was not impaired and he was not a danger to himself and others.  He had difficulty performing reverse spelling and serial 7 subtractions.  He is reportedly dyslexic.  

The Veteran was diagnosed with major depressive disorder and assigned a GAF score of 60.  The examiner opined that the Veteran's disability would result in occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks, although he would generally be able to function satisfactorily, with routine behavior, self-care, and conversation.  

The Board has also reviewed the Veteran's VA mental health outpatient treatment records from 2006 through 2007 and 2013.  These records reflect that while the Veteran has struggled with fatigue and physical pain related to his health problems, as well as depression, resentment, and frustration with his limitations, he overall displayed great resiliency.  Treatment records reflect that the Veteran enjoys photography and videography.  He regularly engages in activities with friends and family.  In particular, the Veteran appears to have a close relationship with his brother and has traveled with him to Boston and Las Vegas.  GAF scores generally ranged from the 55-68, with most scores in the mid to high 60s, indicative of mild to moderate impairment.  The only exception was in June 2006, when a score of 45-50 was assigned, but the Veteran was evaluated prior to undergoing surgery and the GAF score assigned reflects his anxiety about the procedure.  Accordingly, the Board finds that this score is not representative of the Veteran's overall disability.  
 
Based on the above evidence, the Board finds that entitlement to a higher disability evaluation for the Veteran's major depressive disorder is not warranted for any period on appeal.  The record reflects that the Veteran's symptoms are generally mild and do not cause significant occupational or social impairment or prevent him from performing activities of daily living.  He has reported social support from family and friends, as well as regular engagement in leisure activities.  He owns his own home, as well as a dog.  There is no evidence that the Veteran's depression is manifested by hallucinations, delusions, obsessions, compulsions, or other thought disorder.  His speech is not circumstantial, circumlocutory, or stereotyped.  While the Veteran has complained of cognitive impairments, such as poor memory and concentration, the neuropsychological testing performed in November 2011 suggested that the Veteran was exaggerating his level of impairment and that his reported symptoms are not consistent with his disability.  In this regard, the Board gives greater weight to the objective findings of the testing, rather than the Veteran's subjective lay statements.  Importantly, the Board wishes to make clear that it is not accusing the Veteran of malingering or fraud; it is possible that the Veteran's responses were involuntary or that his perception of his disability, while sincere, is inconsistent with his objective level of impairment.  However, the professional opinion of the psychologist who administered the Veteran's neuropsychological testing in November 2011 is that the results should be interpreted with caution and should not necessarily be considered an accurate assessment of the Veteran's level of cognitive disability.  Thus, while the Board concedes that the Veteran likely experiences some degree of cognitive impairment, there is insufficient evidence to support a higher disability rating based on these reported symptoms.  

The Board acknowledges that the Veteran suffered from a devastating injury that resulted in drastic changes to his health and life.  However, the available evidence also reflects that the Veteran has responded to this adversity with great resiliency and has been evaluated as having a high level of functioning by his treatment providers and VA examiners.  Overall, the Board finds that weight of the evidence shows that the Veteran's symptoms are most consistent with the criteria for a 30 percent disability evaluation, and entitlement to a higher disability evaluation is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Extraschedular Evaluations 

The Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to an effective date earlier than July 1, 2005 for a grant of entitlement to service connection for diverticulitis status post hemicolectomy with colostomy and irritable bowel syndrome is denied.  

Entitlement to an effective date earlier than January 31, 2007 for a grant of TDIU is granted.  

Entitlement to a disability evaluation in excess of 30 percent for major depressive disorder is denied.  


REMAND

As an initial matter, the Board notes that the issue of entitlement to an earlier effective date for a grant of eligibility to Dependents' Educational Assistance (DEA) has been certified to the Board on appeal; however, the RO has never issued a statement of the case for this issue.  Accordingly, a remand is required so that the RO can issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Additionally, the RO has identified one of the issues on appeal as entitlement to an effective date earlier than August 17, 2005 for a grant of entitlement to compensation under 38 U.S.C.A. § 1151 for a stroke.  However, having reviewed the statements submitted by the Veteran's representative, including the notice of disagreement and VA Form 9, it is clear that what the Veteran is really seeking is entitlement to an extension (beyond March 1, 2006) of a temporary total convalescence rating under 38 C.F.R. § 4.30 for a stroke caused by a hemicolectomy performed on August 17, 2005.  The Veteran has argued that his stroke required convalescence beyond March 2006 and that the temporary total evaluation should be extended through August 2006.  

Unfortunately, because the RO failed to properly identify this issue, a statement of the case has not been issued.  Accordingly, the Board is required to remand the issues to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The RO rated the Veteran's stroke under Diagnostic Code 8009 by assigning an initial 100% rating for 6 months, then assigned ratings for the residuals symptoms of his stroke, such as his hand amputation and deep vein thrombosis.  Therefore, the outcome of the Veteran's claim for an extension (beyond March 1, 2006) of a temporary total convalescence rating may potentially affect the outcome of the remaining issues on appeal, and those issues must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Finally, the Veteran's claim for a disability evaluation in excess of 40 percent for diverticulitis must be remanded for additional development, including a new VA examination.  The Veteran was last afforded a VA examination in July 2013, more than two years ago, and there are no VA outpatient treatment records more recent than December 2013 associated with the Veteran's claims folder.  The record that is available reflects that the Veteran's diverticulitis and irritable bowel symptoms are not stable and that throughout the period on appeal, the Veteran has experienced periods of worsening symptoms that subsequently improve.  Accordingly, the Board finds that the Veteran's July 2013 VA examination is too remote to be considered contemporaneous and that the treatment records from December 2013 through the present are relevant to the Veteran's claim.  On remand, the Veteran should be scheduled for a new VA examination and the Veteran's most recent VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue statements of the case for the issues of entitlement to an extension (beyond March 1, 2006) of a temporary total convalescence rating under 38 C.F.R. § 4.30 for a stroke caused by a hemicolectomy performed on August 17, 2005 and entitlement to an effective date earlier than August 17, 2005 for eligibility to Dependents' Educational Assistance.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

2. Associate the Veteran's VA treatment records from December 2013 through the present with his claims folder.

3. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected diverticulitis and irritable bowel syndrome.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the above development has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


